DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments
Applicant's arguments filed 04/28/2022 have been fully considered but they are moot as a new reference is added to address the amendments.
Regarding the limitation, a mobile device, which is a device being separate from a central server and separate from the smart home electrical appliance (for example, the mobile communication terminals such as a smartphone, separate from the server and separate from the television See [0075] and Fig. 1; Based on the recitation in [0076], one could reasonably interpret smart phone 4 interacting with television 4 which incorporates a server 2, and a separate air conditioner; See also [0080]), acquiring speech information of a user (e.g. speech input device includes speech acquisition unit 101 acquiring a speech uttered by a user; para 79);
the mobile device performing a recognition on the speech information to acquire a control command (Note: Applicant’s disclosure does not explicitly limit that the mobile device is the device actually equipped to performing speech recognition.  In other words, mobile device facilitating the speech recognition by interacting with the server could be interpreted as “mobile device performing a recognition of the speech information”; e.g. server 2 performs a speech recognition process on the speech of speech input device… and determines the control to be performed on a  corresponding speech interaction device; para 74; [0076], “any one, any two, or all of the speech input device 1, server 2, and false recognition correction device 3 may be incorporated in each of the speech interaction devices 4; Based on the citation, Examiner also notes the speech input device 1 and server 2 that performs speech recognition is contemplated to be incorporated into a smartphone 4.).
Further Han teaches appliance, server, and portable terminal are separate as shown at least in Fig. 4.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim  1, 3– 8 and 17 – 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yokoya et al. (hereinafter Yok, U.S. Patent Application Publication 2017/0270909) in view of Minezawa et al. (hereinafter Min, U.S. Patent Application Publication 2016/0182704) and Han et al. (US 2011/0022358)

Regarding Claim 1, Yok discloses:
A method for voice controlling a smart home electrical appliance (e.g. operation of Fig. 1, note speech interaction devices including home appliance and performing device control; para 75; note also mediums storing a program executed by a computer; para 68), comprising:
a mobile device, which is a device being separate from a central server and separate from the smart home electrical appliance (for example, the mobile communication terminals such as a smartphone, separate from the server and separate from the television See [0075] and Fig. 1; Based on the recitation in [0076], one could reasonably interpret smart phone 4 interacting with television 4 which incorporates a server 2, and a separate air conditioner; See also [0080]), acquiring speech information of a user (e.g. speech input device includes speech acquisition unit 101 acquiring a speech uttered by a user; para 79);
the mobile device performing a recognition on the speech information to acquire a control command (Note: Applicant’s disclosure does not explicitly limit that the mobile device is the device actually equipped to performing speech recognition.  In other words, mobile device facilitating the speech recognition by interacting with the server could be interpreted as “mobile device performing a recognition of the speech information”; e.g. server 2 performs a speech recognition process on the speech of speech input device… and determines the control to be performed on a  corresponding speech interaction device; para 74; [0076], “any one, any two, or all of the speech input device 1, server 2, and false recognition correction device 3 may be incorporated in each of the speech interaction devices 4; Based on the citation, Examiner also notes the speech input device 1 and server 2 that performs speech recognition is contemplated to be incorporated into a smartphone 4.);
the mobile device determining a target home electrical appliance according to the control command  (e.g. device control determination reading a device control ID corresponding to the speech recognition result obtained by the speech recognition unit 202; para 85), and transmitting the control command to the target home electrical appliance  (e.g. serer 2 transmits the device control ID, speech recognition result to control a device; para 99).
Yok fails to explicitly disclose:
the mobile device receiving a first execution result sent back from the target home electrical appliance, wherein the first execution result represents a state of the target home electrical appliance;
 in response to determining that the first execution result has not been received by the mobile terminal for a first preset time period after the control command is transmitted to the target home electrical appliance, the mobile terminal automatically sending a first request for the first execution result of the target home electrical appliance;
the mobile device determining whether the control command is successfully executed according to the first execution result; and
the mobile device forwarding the control command to a central server when it is determined that the control command is not successfully executed according to the first execution result, such that the central server transmits the control command to the target home electrical appliance and receives a second execution result sent back from the target home electrical appliance, wherein the second execution result represents the state of the target home electrical appliance; and
in response to determining that the second execution result has not been received by the mobile terminal for a second preset time period after the control command is transmitted to the target home electrical appliance, the mobile terminal automatically sending a second request for the second execution result of the target home electrical appliance.
In a related field of endeavor (e.g. networked device control, using mobile devices), Min discloses routing commands to units to be operated from a terminal 40 (see Figs. 4 – 7, 11 – 16, through a server 30 to a unit to be operated (102-107).
Modifying Yok’s system to include the operational features of Min further discloses:
the mobile device receiving a first execution result sent back from the target home electrical appliance (e.g. Yok’s mobile terminal device now receiving information depicted in Figs. 4 – 7, 11 – 16 of Min, in particular a response after process executing, see for example steps S407, S505, S708, S1106), wherein the first execution result represents a state of the target home electrical appliance (e.g. Yok’s mobile terminal device now receiving information depicted in Figs. 4 – 7, 11 – 16 of Min, in particular reception that the process has been executed according to the original request S708; [0159] The unit to be controlled transmits a response indicating that the process has been executed according to the original request to the controller 100 (step S708). or a denial; S1106; para 187 of Min).
the mobile device determining whether the control command is successfully executed according to the first execution result (e.g. Yok’s mobile terminal device now receiving information depicted in Figs. 4 – 7, 11 – 16 of Min, in particular reception that the process has been executed according to the original request S708; [0159] The unit to be controlled transmits a response indicating that the process has been executed according to the original request to the controller 100 (step S708).or a denial; S1106; para 187 of Min); and
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Min to the system of Yok.  Doing so would have added additional advantageous effects including further enhancing the safety of a remote control of units installed in a home; paras 10, 11 of Min. 
Yok in view Min does not specifically detail 
 in response to determining that the first execution result has not been received by the mobile terminal for a first preset time period after the control command is transmitted to the target home electrical appliance, the mobile terminal automatically sending a first request for the first execution result of the target home electrical appliance;
the mobile device forwarding the control command to a central server when it is determined that the control command is not successfully executed according to the first execution result, such that the central server transmits the control command to the target home electrical appliance and receives a second execution result sent back from the target home electrical appliance, wherein the second execution result represents the state of the target home electrical appliance; and
in response to determining that the second execution result has not been received by the mobile terminal for a second preset time period after the control command is transmitted to the target home electrical appliance, the mobile terminal automatically sending a second request for the second execution result of the target home electrical appliance.
Han teaches 
 in response to determining that the first execution result has not been received by the mobile terminal for a first preset time period after the control command is transmitted to the target home electrical appliance, the mobile terminal automatically sending a first request for the first execution result of the target home electrical appliance  ([0132] It may be hard to recognize the sound signal, due to a problem occurring in the home appliance during the sound signal output of the home appliance or a very low volume of the sound signal output from the home appliance. Also, the sound signal may be distorted or lost due to an error in a communication network in the course of transmitting the output sound signal to the service center 200 over the communication network via the portable terminal of the user. In this regard, the server controller 210 determines whether the signal quality has been degraded due to such causes, so as to determine whether the fault of the home appliance is diagnosable based on the sound signal. [0133] Based on a result of the determination, the server controller 210 controls the signal processor 230 and the diagnoser 260 such that they perform signal conversion and diagnosis, or outputs a message or alarm sound requesting sound signal re-output through the server output device 270. [0136] Upon determining that an abnormality is present in received sound signals a predetermined number of times or more, the server controller 210 judges the diagnosis impossible, and then outputs the judgment through the server output device 270. See [0164]  a sound signal output from the home appliance 101 is received through the portable terminal 80. [0167] When a sound signal is re-output from the home appliance 101 and received by the service center 200 through the portable terminal 80 after a certain time elapses from the sound signal re-transmission or re-output request (S500), the server controller 210 stores the received sound signal and controls the above steps S450 to S480 such that they are repeated. Also, in the case where an error is present in the second output sound signal or the fault diagnosis cannot be performed based on the second output sound signal, the server controller 210 again requests the sound signal re-transmission or re-output (S490). );
the mobile device forwarding the control command to a central server when it is determined that the control command is not successfully executed according to the first execution result, such that the central server transmits the control command to the target home electrical appliance and receives a second execution result sent back from the target home electrical appliance, wherein the second execution result represents the state of the target home electrical appliance ([0167] When a sound signal is re-output from the home appliance 101 and received by the service center 200 through the portable terminal 80 after a certain time elapses from the sound signal re-transmission or re-output request (S500), the server controller 210 stores the received sound signal and controls the above steps S450 to S480 such that they are repeated. Also, in the case where an error is present in the second output sound signal or the fault diagnosis cannot be performed based on the second output sound signal, the server controller 210 again requests the sound signal re-transmission or re-output (S490).); and
in response to determining that the second execution result has not been received by the mobile terminal for a second preset time period after the control command is transmitted to the target home electrical appliance, the mobile terminal automatically sending a second request for the second execution result of the target home electrical appliance (See above citations for similar limitations, and S490 of Fig. 8). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Han to the system of Yok and Min.  Doing so would have improved a sound recognition rate, so as to improve fault diagnosis accuracy; abstract of Han. 

Regarding Claim 3, in addition to the elements stated above regarding claim 1, the combination further discloses:
the mobile device receiving a malfunction analysis result, wherein the malfunction analysis result is formed from a malfunction analysis on the target home electrical appliance when the central server determines that the control command is not successfully executed according to the second execution result  (e.g. Yok’s system and corresponding communication now operating like Min as depicted in Figs. 4 – 7, 11 – 16, in particular, receiving notification of the prohibition of a remote operation; para 224-225; thus not executed when not permitted; para 89 of Min; and subsequent response returned in Figs. 4 – 7, 11 – 16; and detecting a malfunction and the subsequent prohibiting a remote operation; para 222; [0137] of Han In the case where the diagnosis is impossible due to a problem with the home appliance, the service center 200 transmits information indicating that the diagnosis is impossible to the user, and may dispatch a service technician to fix the home appliance.).

Regarding Claim 4, in addition to the elements stated above regarding claim 1, the combination further discloses:
the mobile device receiving successful execution information, wherein the successful execution information is sent back from the central server when the central server determines that the control command is successfully executed according to the second execution result  (e.g. second request; para 90 of Min; note process is executed when permitted para 89 of Min and subsequent response returned in Figs. 4 – 7, 11 – 16 of Min).

Regarding Claim 5, in addition to the elements stated above regarding claim 1, the combination further discloses:
wherein the performing the recognition on the speech information to acquire the control command comprises:
the mobile device performing the recognition on the speech information to determine keyword information in the speech information, wherein the keyword information comprises a name of the target home electrical appliance and an action to the target home electrical appliance (e.g. determining a content of a speech of a user on the basis of text data including a word string acquired as a recognition result of the speech; para 38 of Yok, see word string examples including power on the TV [“name”]; para 84 of Yok); and
the mobile device generating the control command according to the keyword information (e.g. sentences specific to the device control of the television; para 84; and controlling a device using the device control ID; para 99; note types of control corresponding and control ID generated; para 154 all of Yok).

Claim 6 is rejected under the same grounds stated regarding claim 18.

Claim 7 is rejected under the same grounds stated regarding claim 18.

Claim 8 is rejected under the same grounds stated regarding claim 18.

Claim 17 is rejected under the same grounds stated regarding claims 1 and 18.

Regarding Claim 18, Yok discloses:
A system for voice controlling a smart home electrical appliance (e.g. Fig. 1, note speech interaction devices including home appliance and performing device control; para 75), comprising: a mobile terminal (e.g. mobile communication terminal; Fig. 1 para 75; note ability to incorporate speech input device 1 and server 2 into speech interaction device 4; para 76), the smart home electrical appliance (e.g. home appliance such as an air conditioner; Fig. 1 para 75), and a central server (e.g. false recognition correction device 3), which is a device being separate from a central server and separate from the smart home electrical appliance (for example, the mobile communication terminals such as a smartphone, separate from the server and separate from the television See [0075] and Fig. 1; Based on the recitation in [0076], one could reasonably interpret smart phone 4 interacting with television 4 which incorporates a server 2, and a separate air conditioner; See also [0080]), acquiring speech information of a user (e.g. speech input device includes speech acquisition unit 101 acquiring a speech uttered by a user; para 79), wherein the mobile terminal is connected to the smart home electrical appliance, and the central server is respectively connected to the mobile terminal and the smart home electrical appliance (e.g. the speech input device 1, server 2, false recognition correction device 3, and speech interaction devices 4 are connected to the network 5 using a communication method, such as a wired local area network; para 75);
the mobile terminal (e.g. mobile communication terminal incorporating speech input device 1; paras 75, 76) is configured to:
acquire speech information of a user (e.g. speech input device includes speech acquisition unit 101 acquiring a speech uttered by a user; para 79);
perform a recognition on the speech information to acquire a control command (e.g. mobile communication terminal incorporating server 2; para 76, server 2 performs a speech recognition process on the speech of speech input device… and determines the control to be performed on a  corresponding speech interaction device; para 74);
determine a target home electrical appliance from the smart home electrical appliance according to the control command (e.g. device control determination reading a device control ID corresponding to the speech recognition result obtained by the speech recognition unit 202; para 85)
transmit the control command to the target home electrical appliance (e.g. mobile communication terminal incorporating server 2; para 76; serer 2 transmits the device control ID, speech recognition result to control a device; para 99).
Yok fails to explicitly disclose:
acquire a first execution result sent back from the target home electrical appliance, the first execution result representing a state of the target home electrical appliance
determine whether the control command is successfully executed according to the first execution result;
forward the control command to the central server when it is determined that the control command is not successfully executed according to the first execution result;
the central server is configured to:
transmit the control command to the target home electrical appliance and acquire a second execution result sent back from the target home electrical appliance, the second execution result representing the state of the target home electrical appliance;
determine whether the control command is successfully executed according to the second execution result;
perform a malfunction analysis on the target home electrical appliance and form a malfunction analysis result, and then transmit the malfunction analysis result to the mobile terminal when it is determined that the control command is not successfully executed according to the second execution result; and
send successful execution information back to the mobile terminal when it is determined that the execution of the control command is successful according to the second execution result.
In a related field of endeavor (e.g. networked device control, using mobile devices), Min discloses routing commands to units to be operated from a terminal 40 (see Figs. 4 – 7, 11 – 16, through a server 30 to a unit to be operated (102-107).
Modifying Yok’s system to include the operational features of Min further discloses:
acquire a first execution result sent back from the target home electrical appliance, the first execution result representing a state of the target home electrical appliance (e.g. Yok’s mobile terminal device now receiving information depicted in Figs. 4 – 7, 11 – 16 of Min, in particular a response after process executing, see for example steps S407, S505, S708, S1106 etc);
determine whether the control command is successfully executed according to the first execution result (e.g. Yok’s mobile terminal device now receiving information depicted in Figs. 4 – 7, 11 – 16 of Min, in particular reception that the process has been executed according to the original request S708; para 159 or a denial; S1106; para 187 of Min);
determine whether the control command is successfully executed according to the second execution result (e.g. execution when permitted or not executed when not permitted; para 89 of Min; and subsequent response returned in Figs. 4 – 7, 11 – 16 of Min now performed by the false recognition correction device of Yok);
perform a malfunction analysis on the target home electrical appliance and form a malfunction analysis result, and then transmit the malfunction analysis result to the mobile terminal when it is determined that the control command is not successfully executed according to the second execution result (e.g. Yok’s system and corresponding communication now operating like Min as depicted in Figs. 4 – 7, 11 – 16, in particular, receiving notification of the prohibition of a remote operation; para 224-225; thus not executed when not permitted; para 89 of Min; and subsequent response returned in Figs. 4 – 7, 11 – 16; and detecting a malfunction and the subsequent prohibiting a remote operation; para 222); and
send successful execution information back to the mobile terminal when it is determined that the execution of the control command is successful according to the second execution result (e.g. second request; para 90 of Min; note process is executed when permitted para 89 of Min and subsequent response returned in Figs. 4 – 7, 11 – 16 of Min; now performed by the false recognition correction device of Yok).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Min to the system of Yok.  Doing so would have added additional advantageous effects including further enhancing the safety of a remote control of units installed in a home; paras 10, 11 of Min. 
Yok in view Min does not specifically detail 
 in response to determining that the first execution result has not been received by the mobile terminal for a first preset time period after the control command is transmitted to the target home electrical appliance, the mobile terminal automatically sending a first request for the first execution result of the target home electrical appliance;
forward the control command to the central server when it is determined that the control command is not successfully executed according to the first execution result.
the central server is configured to:
transmit the control command to the target home electrical appliance and acquire a second execution result sent back from the target home electrical appliance, the second execution result representing the state of the target home electrical appliance;
in response to determining that the second execution result has not been received by the mobile terminal for a second preset time period after the control command is transmitted to the target home electrical appliance, the mobile terminal automatically sending a second request for the second execution result of the target home electrical appliance;
the malfunction analysis result comprising a cause of malfunction and a solution to the malfunction.
Han teaches 
 in response to determining that the first execution result has not been received by the mobile terminal for a first preset time period after the control command is transmitted to the target home electrical appliance, the mobile terminal automatically sending a first request for the first execution result of the target home electrical appliance  ([0132] It may be hard to recognize the sound signal, due to a problem occurring in the home appliance during the sound signal output of the home appliance or a very low volume of the sound signal output from the home appliance. Also, the sound signal may be distorted or lost due to an error in a communication network in the course of transmitting the output sound signal to the service center 200 over the communication network via the portable terminal of the user. In this regard, the server controller 210 determines whether the signal quality has been degraded due to such causes, so as to determine whether the fault of the home appliance is diagnosable based on the sound signal. [0133] Based on a result of the determination, the server controller 210 controls the signal processor 230 and the diagnoser 260 such that they perform signal conversion and diagnosis, or outputs a message or alarm sound requesting sound signal re-output through the server output device 270. [0136] Upon determining that an abnormality is present in received sound signals a predetermined number of times or more, the server controller 210 judges the diagnosis impossible, and then outputs the judgment through the server output device 270. See [0164]  a sound signal output from the home appliance 101 is received through the portable terminal 80. [0167] When a sound signal is re-output from the home appliance 101 and received by the service center 200 through the portable terminal 80 after a certain time elapses from the sound signal re-transmission or re-output request (S500), the server controller 210 stores the received sound signal and controls the above steps S450 to S480 such that they are repeated. Also, in the case where an error is present in the second output sound signal or the fault diagnosis cannot be performed based on the second output sound signal, the server controller 210 again requests the sound signal re-transmission or re-output (S490). );
forward the control command to the central server when it is determined that the control command is not successfully executed according to the first execution result; the central server is configured to: transmit the control command to the target home electrical appliance and acquire a second execution result sent back from the target home electrical appliance, the second execution result representing the state of the target home electrical appliance ([0167] When a sound signal is re-output from the home appliance 101 and received by the service center 200 through the portable terminal 80 after a certain time elapses from the sound signal re-transmission or re-output request (S500), the server controller 210 stores the received sound signal and controls the above steps S450 to S480 such that they are repeated. Also, in the case where an error is present in the second output sound signal or the fault diagnosis cannot be performed based on the second output sound signal, the server controller 210 again requests the sound signal re-transmission or re-output (S490).); and
in response to determining that the second execution result has not been received by the mobile terminal for a second preset time period after the control command is transmitted to the target home electrical appliance, the mobile terminal automatically sending a second request for the second execution result of the target home electrical appliance (See above citations for similar limitations, and S490 of Fig. 8). 
the malfunction analysis result comprising a cause of malfunction and a solution to the malfunction ([0171] In the case where the received sound signal is normal, the server controller 210 applies the product information to the diagnoser 260 such that the diagnoser 260 performs the fault diagnosis. The diagnoser 260 executes a diagnosis program to classify data of the product information according to a predetermined criterion, analyze the classified data and determine the state of the home appliance 101 based on a result of the analysis, so as to determine whether the home appliance is out of order. Also, the diagnoser 260 analyzes the cause of the fault of the home appliance to derive a countermeasure against the fault, and then applies a result of the diagnosis to the server controller 210. [0172] The server controller 210 outputs the diagnosis result of the diagnoser 260 to the output device 270 (S530).).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Han to the system of Yok and Min.  Doing so would have improved a sound recognition rate, so as to improve fault diagnosis accuracy; abstract of Han. 


Regarding Claim 19, in addition to the elements stated above regarding claim 18, the combination further discloses:
wherein the mobile terminal is further configured to receive the malfunction analysis result (e.g. Yok’s mobile terminal device now receiving information depicted in Figs. 4 – 7, 11 – 16 of Min, in particular, transmitting a notification indicating that a remote operation is prohibited due to a malfunction of the unit, an increase in the communication traffic, and the like to the terminal device 40; para 227).

Regarding Claim 20, in addition to the elements stated above regarding claim 18, the combination further discloses:
wherein the mobile terminal is further configured to receive the successful execution information (e.g. Yok’s mobile terminal device now receiving information depicted in Figs. 4 – 7, 11 – 16 of Min, in particular reception that the process has been executed according to the original request S708; para 159 or a denial; S1106; para 187 of Min; note process is executed when permitted para 89 of Min).

Regarding Claim 21, in addition to the elements stated above regarding claim 18, the combination further discloses:
wherein the mobile terminal is further configured to acquire information of each smart home electrical appliance stored in the central server, and the information of the each smart home electrical appliance comprises a name of the each smart home electrical appliance (e.g. device control determination unit 204 retrieving device control ID from device control ID determination data store unit and communicating it via 201; Fig. 3 of Yok).

Regarding Claim 22, in addition to the elements stated above regarding claim 18, the combination further discloses:
wherein the mobile terminal is configured to perform the recognition on the speech information to acquire the control command by:
performing the recognition on the speech information to determine keyword information in the speech information, wherein the keyword information comprises a name of the target home electrical appliance and an action to the target home electrical appliance (e.g. determining a content of a speech of a user on the basis of text data including a word string acquired as a recognition result of the speech; para 38 of Yok, see word string examples including power on the TV [“name”]; para 84 of Yok); and
generating the control command according to the keyword information (e.g. sentences specific to the device control of the television; para 84; and controlling a device using the device control ID; para 99; note types of control corresponding and control ID generated; para 154 all of Yok).
Regarding Claim 23, in addition to the elements stated above regarding claim 18, the combination further discloses:
wherein the central server is further configured to receive the control command (false recognition correction device receives the speech recognition result transmitted and makes identifications; paras 86 – 89 of Yok).

Claim 24 is rejected under the same grounds stated regarding claim 21.

Claim 25 is rejected under the same grounds stated regarding claims 1, 6 and 18.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS H MAUNG whose telephone number is (571)270-5690.  The examiner can normally be reached on Monday-Friday, 9am-6pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 1-(571) 272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THOMAS H MAUNG/            Primary Examiner, Art Unit 2654